DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 22 is objected to because of the following informalities:  the claim does not end with a period.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “device for applying” in claims 21 and 34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In the specification, the “device for applying” is described in conjunction with injection and spraying.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “small” in claim 42 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 42 recites the limitation "the small confined spaces".  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 32 depends from claim 21, but it is unclear whether claim 32 imports all of the limitations of claim 21, or just the wind turbine blade of claim 21.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21- are rejected under 35 U.S.C. 103 as being unpatentable over Badger et al. (US 2019/0338759) in view of Chin (US 2015/0148949).
As to claim 21, Badger teaches a robotic device (as shown for example in Fig 2) which is configured to crawl over a surface of a wind turbine blade ([0047]: “While not shown, other deployment systems may include a robotic system that crawls or rolls along or down the wind turbine blade 22.”) for inspection of (scanner 42 is capable of performing an inspection) and maintenance (printer 44 is capable of performing maintenance) of the wind turbine blade (as shown in Fig 2), wherein the robotic device comprises a body defining a longitudinal axis (frame 50 extends along the longitudinal axis of the turbine blade as illustrated), wherein the robotic device comprises a chamber of resin (hopper 66) with a device for applying the resin (printer 44) as a coating to a damaged region of the wind turbine ([0040]: “Once erosion 32, 34 is identified and mapped, the processing system 46 may activate the printing system 44 by which the material 62 from a hopper 66 containing powdered material or a reservoir of resin may be dispensed from a nozzle 68 onto the wind turbine blade 22.”). 
Badger does not teach the robotic device comprising four or more legs, the robotic device comprising a row of legs arranged on opposite sides of the body, the legs each comprising two or more articulated limb segments and a foot, wherein the limb segments are articulated in a way that enables the robotic device to straddle over a leading edge of the wind turbine blade with the feet of opposing legs positioned on opposite sides of the leading edge.
Rather, Badger illustrates two legs having feet 52 and devices 54 which are “vacuum sucker feet,” the feet 52 and devices 54 are useful for stabilizing the robot, see [0036]. Badger teaches deployment systems 100 may be a rope/wire system 102, an unmanned aerial vehicle (UAV) system 92 or “may include a robotic system that crawls or rolls along or down the wind turbine blade 22. [0047]”
However, in the field of robotics, legs used for crawling were well known and often used at the time the invention was effectively filed to be comprised of two or more articulated limb segments and a foot. See Chin Fig 2 which teaches articulated legs of robot 200 used for crawling. The legs of Chin are arranged in a rows on opposite sides of the body. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have swapped the legs of Badger for the legs of Chin. Such a person would have been motivated to do so in view of Badger’s teaching at [0047] that the deployment system may include a robotic system that crawls along the blade. Such a person would have had a reasonable expectation of success since Chin teaches a robot that crawls along a surface for inspection and maintenance purpose, which is analogous to the claimed invention.
Such combination accordingly obviates the claimed arrangement of the legs and feet straddling the blade’s leading edge since the arrangement of the feet 52 of Badger is obviated for the purpose of superior stability.
As to claim 22, Badger in view of Chin teaches the robotic device as claimed in claim 21, wherein the robotic device is programmed (Badger [0043] teaches the device is under computer control) to crawl along a leading edge of the wind turbine blade to conduct inspection and maintenance of the leading edge of the wind turbine blade (Badger’s Figures illustrate the device located on a turbine blade leading edge. The device crawls [0047], inspects [0033], and repairs [0044] a turbine blade leading edge)[.]
As to claim 24, Badger in view of Chin teaches the robotic device as claimed in claim 21, wherein each foot (Chin 206) is connected to a leg (202) of the robotic device by an ankle joint (205) which allows the foot to twist about an axis of the leg, and/or allows the foot to tilt with respect to the leg, against a restoring bias (Chin [0016]: “In the embodiment of FIG. 2, each leg 202 includes three joints 203, 204, and 205, which enable movement of the various parts of leg 202. Joints 203, 204, and 205 may be universal joints that allow for three axes of movement. Each joint 203, 204, and 205 includes at least one motor (e.g., a servo motor) for controlled relative movement of parts of leg 202 about joints 203, 204, and 205.”).
As to claim 26, Badger in view of Chin teaches the robotic device as claimed in claim 21, wherein each leg comprises an upper limb segment and a lower limb segment (see Chin Fig 2. The upper and lower limb segments are separated by joint 204), the upper limb segment being joined to the lower limb segment by a lower articulated joint (204) and the upper limb segment being joined to the body by an upper articulated joint (203), and wherein the lower articulated joint and the upper articulated joint comprise actuator devices (see Chin [0016]).
As to claim 27, Badger in view of Chin teaches the robotic device as claimed in claim 21, wherein the foot of each leg comprises a suction cup, in the form of a concave cup or comprising a bellowed structure (Badger [0036]: “the devices 54 may include one or more vacuum sucker feet or vacuum cups.” Chin [0018]: “In another arrangement, element 206 includes a combination of any of the above the above described gripping mechanisms (e.g., a suction mechanism, a dry adhesive, a mechanical gripper, and an electromagnet).”).
As to claim 28, Badger in view of Chin teaches the robotic device as claimed in claim 27, but does not teach the suction cup is connected to a pneumatic supply by a tube leading to the body. Rather, it would have been a matter of ordinary engineering skill to have placed the source of the vacuum at any reasonable place, including on the body of the robot. 
Thus, in view of the above-described ordinary engineering skill, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for the suction cup to be connected to a pneumatic supply by a tube leading to the body in order to bring the vacuum from the vacuum source to the suction cup.
As to claim 29, Badger in view of Chin teaches the robotic device as claimed in claim 21, wherein the robotic device comprises a row of three or more legs arranged on each side of the body (Chin [0016]: “In alternative arrangements, robot 200 may include a different number of legs 202 (e.g., six legs, eight legs, ten legs, etc.).”).
As to claim 30, Badger in view of Chin teaches the robotic device as claimed in claim 21, wherein each leg comprises two articulated joints having an axis arranged in a direction that is substantially parallel to the longitudinal axis of the body, and a further articulated joint arranged in a direction that is substantially perpendicular to the longitudinal axis of the body (Chin [0016]: “Joints 203, 204, and 205 may be universal joints that allow for three axes of movement.”).
As to claim 31, Badger in view of Chin teaches the robotic device as claimed in claim 21, wherein the robotic device comprises a camera, a sensor, a grinding device and/or apparatus for cleaning the wind turbine blade (Badger teaches a scanner 42, which is a sensor.).
As to claim 32, Badger in view of Chin teaches a system for inspection of and maintenance of a wind turbine blade (Badger’s device includes a scanner 42 which performs inspection of a turbine blade), the system comprising: a wind turbine blade (22); and a robotic device (as shown in Badger 42) which is configured to crawl over a wind turbine blade as claimed in claim 21 (Badger [0047]: “While not shown, other deployment systems may include a robotic system that crawls or rolls along or down the wind turbine blade 22.” See the rejection of claim 21, above) the system comprising an umbilical connected at one end to a supply of power, a pneumatic line, data connection and/or water supply, and connected at the other end to the robotic device (Chin describes at least one robot having a cable useful for communication between the robot and an extern[al] base station).
As to claim 34, Badger in view of Chin teaches a method of inspecting and maintaining a wind turbine blade (Badger teaches scanning and repairing a wind turbine blade), the method comprising: securing a robotic device to a surface of a wind turbine blade (as shown in Fig 2), the robotic device comprising a body defining a longitudinal axis (frame 50 extends along the longitudinal axis of the turbine blade as illustrated) and the robotic device being configured to crawl over the surface of the wind turbine blade ([0047]: “While not shown, other deployment systems may include a robotic system that crawls or rolls along or down the wind turbine blade 22.”), and wherein the robotic device comprises a chamber of resin (hopper 66) with a device for applying the resin as a coating to a damaged region of the wind turbine blade ([0040]: “Once erosion 32, 34 is identified and mapped, the processing system 46 may activate the printing system 44 by which the material 62 from a hopper 66 containing powdered material or a reservoir of resin may be dispensed from a nozzle 68 onto the wind turbine blade 22.”); manoeuvring the robotic device on the wind turbine blade (Badger [0038]: the repair system is “positioned over the erosion zone”), the manoeuvring comprising operating one or more of the legs of the robotic device independently of other legs so that the robotic device crawls along and/or over the surface of the wind turbine blade (Badger [0047] teaches the device crawls); and performing an inspection action (scanning using scanner 44) and a maintenance action on the wind turbine blade (extruding resin with printing system 44).
Badger does not teach the robotic device is provided with a row of legs arranged on opposite sides of the body, the legs each comprising two or more articulated limb segments and a foot, wherein the limb segments are articulated in a way that enables the robotic device to straddle over a leading edge of the wind turbine blade with the feet of opposing legs positioned on opposite sides of the leading edge.
Rather, Badger illustrates two legs having feet 52 and devices 54 which are “vacuum sucker feet,” the feet 52 and devices 54 are useful for stabilizing the robot, see [0036]. Badger teaches deployment systems 100 may be a rope/wire system 102, an unmanned aerial vehicle (UAV) system 92 or “may include a robotic system that crawls or rolls along or down the wind turbine blade 22. [0047]”
However, in the field of robotics, legs used for crawling were well known and often used at the time the invention was effectively filed to be comprised of two or more articulated limb segments and a foot. See Chin Fig 2 which teaches articulated legs of robot 200 used for crawling. The legs of Chin are arranged in a rows on opposite sides of the body. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have swapped the legs of Badger for the legs of Chin. Such a person would have been motivated to do so in view of Badger’s teaching at [0047] that the deployment system may include a robotic system that crawls along the blade. Such a person would have had a reasonable expectation of success since Chin teaches a robot that crawls along a surface for inspection and maintenance purpose, which is analogous to the claimed invention.
Such combination accordingly obviates the claimed arrangement of the legs and feet straddling the blade’s leading edge since the arrangement of the feet 52 of Badger is obviated for the purpose of superior stability.
As to claim 35, Badger in view of Chin teaches the method as claimed in claim 34, wherein securing the robotic device to the wind turbine blade comprises generating suction at a point of contact where the robotic device's feet are in contact with the surface of the wind turbine blade (Chin teaches the suction cups 206 are the robot’s feet, see Chin Fig 2).
As to claim 36, Badger in view of Chin teaches the method as claimed in claim 34, wherein the manoeuvring comprises operating the legs of the robotic device so that the robotic device crawls along a leading edge of the wind turbine blade ( Chin teaches the robot crawls due to the movement of the legs, Badger teaches the robot straddles the leading edge of the blade and crawls. Thus the combined robot crawls along the blade leading edge).
As to claim 39, Badger in view of Chin teaches the method as claimed in claim 34, wherein performing the inspection action comprises inspecting a region of the wind turbine blade using a camera and/or sensor mounted to an underside of the body and/or a leg of the robotic device (Badger Fig 2: detector 56. See [0038].).
As to claim 40, Badger in view of Chin teaches the method as claimed in claim 34, wherein performing a maintenance action comprises grinding a region of the wind turbine blade using a grinding device (Chin Col 13 lines 24-26 teaches a grinding tool. See MPEP § 2112.02) and applying a coating of resinous material to the ground surface of the wind turbine blade (Chin Col 4 lines 5-7 teaches, “Tool connector 211 is configured to removably receive a variety of tools (e.g., a welder, a brush, a hammer, a drill, shears, a fastener driver, a paint sprayer, an abrasive blaster, etc.)” Emphasis added. Moreover, Badger teaches the repair occurs by the dispensing of a resin. See Badger [0040].).
As to claim 42, Badger in view of Chin teaches the robotic device as claimed in claim 21, wherein the robotic device is configured to crawl inside the wind turbine blade to carry out inspections and repairs in the small confined spaces within the wind turbine blade (the obviated combination is device of Badger having the legs of Chin. Thus, by virtue of the size of the device as well as the nature of crawling legs, the obviated device is capable of crawling inside the wind turbine blade to carry out inspections and repairs, given the typical size of wind turbine blades.).
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Badger in view of Chin et al. as applied to claim 34 above, and further in view of Applicant’s Admitted Prior Art.
As to claim 38, Badger in view of Chin teaches the method as claimed in claim 34, but does not teach the method includes a step of inspecting the condition of the wind turbine blade with a drone prior to securing the robotic device. However, Applicant’s Admitted Prior Art teaches that drones are known to be used with cameras or other detectors to identify damage to the blades. Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided a method of inspecting a blade with a drone prior to securing the robotic device in order to, for example, reduce the amount of surface the robot must inspect by directing the robot only to inspect areas identified as concerning by the drone’s images.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Badger in view of Chin et al. as applied to claim 34 above, and further in view Schickel et al. (US 2020/0005655)
As to claim 41, Badger in view of Chin teaches the method as claimed in claim 34, but does not teach carrying out lightning continuity tests to ensure that a lightning protection system of the wind turbine blade is operating correctly. However, in the field of turbine maintenance, it was known at the time the invention was effectively filed for lightning continuity testing to be performed remotely, by robot. See Schickel [0019] which teaches a “movable capturing unit” useful for taking measurements “by means of capacitive or inductive sensors” of lightning arresters on wind turbines. Schickel [0041]: “The movable capturing unit may be a robot, boat, submarine, drone, airplane, etc., and be equipped with a (photo) camera. The camera may take pictures by means of any imaging method (time of flight, X-ray, photography, etc.). As an alternative to the camera, sensors may be used for determining/capturing characteristics of the object.”
Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for the robot of Badger in view of Chin to perform a lightning continuity test. Such a person would have been motivated to do so in order to achieve the benefits of remotely testing a lighting arrester system on a wind turbine. There would have been a reasonable expectation of success considering it was already known that robots were used to perform the task in view of Schickel. 
Response to Arguments
Applicant’s arguments, see page 9, filed 16 June 2022, with respect to the rejection(s) of claim(s) 21-26, 29, 21, and 33 under Lee have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
Applicant’s arguments, see pages 10-11, with respect to the rejection(s) of claim(s) 21, 27, 28, 30, 32, 34-37 and 39-40 under Lee in view of Chin have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made in view of Badger in view of Chin.
Applicant argues against Lee since “”Lee does not move using robotic “legs” or comprise legs having “feet” as required by amended claim 21. Instead, the robot of Lee travels only on the leading edge of a turbine blade using wheels 25 and 26 installed on its undercarriage.
In response, Examiner notes Lee is no longer relied upon. Instead, Badger is relied upon. Badger, teaches a robot working on a leading edge of a turbine blade. The robotic device has legs which extend down the side of a turbine blade useful for stability and feet having suction devices. While the legs are not specifically taught to be used for mobility, Badger teaches at [0047] the device may be modified to “crawl” or “roll” along the surface of the blade. 
Applicant further argues that Lee does not disclose the feature of “a chamber of resin with a device for applying the resin as a coating to a damaged region of the wind turbine.” Examiner notes Badger meets these limitations as described in the rejection above.
At page 11, Applicant argues Chin does not disclose or suggest a “chamber of resin” or “a device for applying the resin” a required by claims 21 and 34. Examiner notes these limitations are met by Badger’s hopper 66 and printer 44.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        12 August 2022